                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 1 of 21
                                                                                                              FILED
                                                                                                         HARRISBURG, PA

~ A0241
                                                                                                               SEP 3 0 2019         0,                Page 2
(Rev. I 0/07)
                                                                                 -;).,).l/ I        PER           DEPW              ER)l(i
                                        PETITION UNDER 28 U.S.C. § . . FOR WRIT OF
                                      HABEAS CORPUS BY A PERSON IN ST ATE CUSTODY

                      United States District Court       /1'7✓ddie..         District:         oF
                                                                                                                        Docket or Case No.:

                                                                                                                          \:\ -CV-llO
 Place of Confinement :                                                                             Prisoner No.: -J~of'/.>i
                       lhk1
  Petitioner (include the name under which you were convicted)               Responden         (authorized person having custody of petitioner)

                                                                       V.      ? r<E.Tlt ,C.,/)e.-he,~           cl ,~h ~ e - ~ v Jf-;
                                                                                                                    1
                                                                                                ~ (Ith b"- ; )<end nd~ /_WYl,u rz_; C I ft

  The Attorney General of the State of



                                                                    PETITION



  1.            (a) Name and location of court that entered the judgment of conviction you are challenging:

                      tJJ ()c   lvJ'f)f)tt)



                (b) Criminal docket or case number (if you know) :          IJC.-!-   i,t
  2.            (a) Date of the judgment of conviction (if you know) :       ,ver ~l'.,..c, ted
                (b) Date of sentencing:

  3.            Length of sentence:

  4.            In this case, were you convicted on more than one count or of more than one crime?                              0     Yes         0     No

  5.            Identify all crimes of which you were convicted and sentenced in this case:




  6.            (a) What was your plea? (Check one)

                                          !SY (1)      Not guilty            0         (3)          Nolo contendere (no contest)

                                          0   (2)      Guilty                0         (4)          Insanity plea
                        Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 2 of 21




~ A0241                                                                                                                              Page 3
(Rev. I 0/07)

                (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

                you plead guilty to and what did you plead not gui lty to?




                (c) If you went to trial, what kind of trial did you have? (Check one)

                         0     Jury      0    Judge only

  7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                         0     Yes       0   No

  8.            Did you appeal from the judgment of conviction?

                         0     Yes       r i No

  9.            If you did appeal, answer the fo llowing:

                (a) Name of court:

                (b) Docket or case number (if you know):

                (c) Result:

                (d) Date ofresult (if you know):

                (e) Citation to the case (if you know):

                (t) Grounds raised:




                (g) Did you seek further review by a higher state court?            0 Yes   0    No

                         If yes, answer the following:

                         (1) Name of court:

                         (2) Docket or case number (if you know) :

                         (3) Result:



                         (4) Date ofresult (if you know) :
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 3 of 21




~ A0241                                                                                                                            Page4
(Rev. I 0/07)

                         (5) Citation to the case (if you know):

                         (6) Grounds raised :




                (h) Did you file a petition for certiorari in the United States Supreme Court?            0   Yes       8    No

                         If yes, answer the following :

                         (1) Docket or case number (if you know):

                         (2) Result:



                         (3) Date ofresult (if you know):

                         (4) Citation to the case (if you know) :

  10.           Other than the direct appeals listed above, have yo u previously fi led any other petitions, applications, or motions

                concerning this judgment of conviction in any state court?                0 Yes
  11.           If your answer to Question 10 was "Yes," give the following information:

                (a)      (1) Name of court:

                         (2) Docket or case number (if you know) :

                         (3) Date of filing (if you know) :

                         (4) Nature of the proceeding:

                         (5) Grounds raised:




                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                         0     Yes      0   No

                         (7) Result:

                         (8) Date of result (if you know) :
                        Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 4 of 21




l!ii!.A0241                                                                                                                 Page 5
(Rev. I 0/07)

                (b) lfyou filed any second petition, application, or motion, give the same information:

                        (1) Name of court:

                         (2) Docket or case number (if you know):

                         (3) Date of filing (if you know):

                         (4) Nature of the proceeding:

                         (5) Grounds raised:




                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                         0     Yes      0    No

                         (7) Result:

                         (8) Date ofresult (if you know):

                (c) If you filed any third petition, application, or motion, give the same information:

                         (1) Name of court:

                         (2) Docket or case number (if you know):

                         (3) Date of filing (if you know):

                         (4) Nature of the proceeding:

                         (5) Grounds raised:
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 5 of 21




~ A0241                                                                                                                           Page 6
(Rev. l 0/07)

                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                         0    Yes        0     No

                         (7) Result:

                         (8) Date of result (if you know):

                (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

                or motion?

                         (I) First petition:            0   Yes       0   No

                         (2) Second petition:           0   Yes       0   No

                         (3) Third petition:            0   Yes       0   No

                (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




  12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
                laws, or treaties of the United States. Attach add itional pages if you have more than four grounds. State the facts
                supporting each ground.

                CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
                remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
                grounds in this petition, you may be barred from presenting additional grounds at a later date.

  GROUND ON~:                Tk C 1/r I IJer:.117 placed G~efo.. T~½_ Gt..-ic! fe.frf70yie.r lh'Jdar- A.JIT
  -e k.-c..+n,n ,,t., .fv.rve,Jl~ce_     Cvi ~ J.µ,,,,_ or(jQ.;-t,d-/t:> dv J b ~ 'J ver,,n-e,,-,r ~,kcl +t> Y'ef17 -Iv fe.Jr,h~
   fli fr       ~veJ:f: !+II ~ri v11JfA.J.,°">-? of S-c, uJ c J- /fol erfui ('(Jue._ frtx:..e.JJ
  (a) Supporting facts (Do not argue or cite law. Just ,state the specific facts that support your claim.):

     UJ~ ~ ;ee,h,yt)lo;7                     cle.reri~J       W")   fyJvb>-f- If { pc,J-..J,(>y1tff Le-H4--+» &re~        TUrJe~7 /
     Cl~.viAk /bl- v,Jf)            --/4- c, fe     I   //RL;eil-r f fue r)   -r~i. ~c fe,hh -nRr   0       lvr~         FtJ» e ~             ><.,


    Jv..rvei//t.Lr.c~ c...,..c   w4.,,   err&rw ~ ~ J;nJ .h r ~ r -h r~f<>-"'J h J>efi h ~_; F~c11r ~ :k
    i:l1Jvl k        -e/ec.J,rrwu_ .dlA.fve.t/~-e ~ 9 t,ve.rr,~ fa,,kd ft; ~~o/ 1,-,.,' V'tPI~ 1? f fl) u.Jc..
   J' /fO( e-f-14_ (,.         ~ froceJ..{_ .ke...01tv. e~10 fJ G/.l/i,f C~plr> .f_c,:_ 901 'II J7 °!d-f;</d_a "Br
   °15 4)) 'f {; /) '3/£ 'f                                                      )                                   I    )              r,          b J




  (b) If you did not exhaust your state remedies on Ground One, explain why:
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 6 of 21




, ~Ml                                                                                                                                 P•7
(Rev. l 0/07)

 (c)            Direct Appeal of Ground One:

                (1) If you appealed from the judgment of conviction, did you raise this issue?            0   Yes      0      No

                (2) If you did not raise this issue in your direct appeal, explain why:




  (d) Post-Conviction Proceedings:

                (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                         0     Yes      0 No
                (2) If your answer to Question (d)(l) is "Yes," state:

                Type of motion or petition:

                Name and location of the court where the motion or petition was filed :



                Docket or case number (if you know):

                Date of the court's decision:

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a hearing on your motion or petition?                                 0   Yes       0     No

                (4) Did you appeal from the denial of your motion or petition?                            0   Yes       0     No

                (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   0   Yes      0      No

                (6) If your answer to Question (d)(4) is "Yes," state:

                Name and location of the court where the appeal was filed:



                Docket or case number (if you know) :

                Date of the court's decision:

                Result (attach a copy of the court's opinion or order, if available):




                (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 7 of 21




~ A0241                                                                                                                                          Page 8
(Rev. I 0/07)

  (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

  used to exhaust your state remedies on Ground One:




  GROUND TWO:                                                   1,,                          -
     ,                       Ctlf 1/fe14/lt f/W,ed r--,i,,-.,b·"'- -.J              kendt-~r /...~           ~elk- F1Jv-e/e£-Jn-..,i             J,.,_,ve,,, 11~,".:..
   t,n   v10/e,,Mm (){--      ~ uJc d-/{f tJ /~-f-..Jui c~            ove...fr.xe..1.f
  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
           CJ/r_ Jllef. /17       f f utJ k1,?')b C<,    'v-~    ~J,,~/c L ~ -f-wo                 Y--~J i>-i ' e,li,iu.
                                                                                                                        7  to   c.<..o-,,d,,,r ft..J I}
    e}ec,jrh,Vlf--v-ve.i.t/4.,~         ~ v1e/c,ht,,,,    P f- Jc)     uJc :f- /d'D/e-:f ~       t:.t.nd O    froc J.f .

                      ,J:,,,,,...b~   ~.I p,,.,t,/kd V-jJ °"1 J~e            7
                                                                        ~I.Gk, L ~ Cind did.,. ~J1>'/e l;.flv>(,',
        /-ed -fe i,.1,Ja,.. ~ - If foi,,., ~ J ~ &v/,,,k ~ "-1.1 ~ ~ 4 r-ec~J;;., -fex.1-
      rreJJ~e l¼r hv ~)7.p,,,-- Gj~ Md died . ufer WI t;. dr~ he. J}r:.}ed 1--e_ hu,.,,,.J /,., J ~
     --fi::,,1 ~~ fTJ h In-, ~ ~                                                                                       L ~
     b,4, JJ
           I   ~ Uf
                       .5-J-r:.r. . ci h,..j
                                -.I C<n
                                                 ucL                    _       _1_,
                                                     wr;.J C)fr fec/4,-wl~J( cw c~crtbe,,d Y>-, f}°)Ch1b1, J- If . JJ-e. C//r u
                                             e..r 'Jr?""? ~ · JA-..J ,j ~ C,OnkoL ~ ~fU)c,-h,,,.,,..,


  (b) If you did not exhaust your state remedies on Ground Two, explain why:




  (c)           Direct Appeal of Ground Two:

                (1) If you appealed from the judgment of conviction, did you raise this issue?                   0   Yes         0       No

                (2) If you did not raise this issue in your direct appeal , explain why:




  (d)           Post-Conviction Proceedings:

                (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                         0       Yes        G{No

                (2) If your answer to Question (d)(l) is "Yes," state:

                Type of motion or petition :

                Name and location of the court where the motion or petition was filed :



                Docket or case number (if you know) :

                Date of the court's decision :
                        Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 8 of 21




~ A0241                                                                                                                                Page 9
(Rev. I 0/07)

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a hearing on your motion or petition?                                       0   Yes    0    No

                (4) Did you appeal from the denial of your motion or petition?                                  0   Yes    0    No

                (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?        0    Yes    0    No

                (6) If your answer to Question (d)(4) is "Yes," state:

                Name and location of the court where the appeal was filed:



                Docket or case number (if you know):

                Date of the court's decision :

                Result (attach a copy of the court's opinion or order, if available):




                (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




  (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you:

                have used to exhaust your state remedies on Ground Two




  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

                  .    ~~         ~ ~ . / »>              pe?•w, ;-ilVv>~ ~w. ,-h,ll,y'-11l-<- )ii!c,1,,~           /,-wJW.J ~.}- cl.,11ek
    f'/ '-<- ~ uJ~
          1
                                "'YI   IP~ ~.,,.,      froreJ;n,rJ       /,r,- Vvl)/z,},,e,f"   f) {-   ,h   f'Jxf,J- ~ ; -     q.. /,ho('._
   py--vu.J./fi 'l..V""lSL. V}e"-~l- f7.feJrJ JN1j ~ ; - .J4u---t-~d o-.,e.~ ~7/1/0'v),u, ,a.-,d{::)--.J
  o ffiCt,..1.-,1 p ~>'l-\-f"' .k ~ulz.Jvl)..,,)J c...., 1¼k fl}-~ 1 - J , ~ ~ ,t-v ~ f t:Je,J,, J;;_, a ~ ½ )¼k
  ~J~+.1 dr:, uhrrie,.1<- ,_ffi,0~1,..1.
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 9 of 21




~ A0241                                                                                                                           Page 10
(Rev. I 0/07)

 (b) If you did not exhaust your state remedies on Ground Three, explain why?




  (c)           Direct Appeal of Ground Three:

                (I) If you appealed from the judgment of conviction, did you raise this issue?            0   Yes      0    No

                (2) If you did not raise this issue in your direct appeal, explain why:




  (d)           Post-Conviction Proceedings:

                (I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                         0     Yes      g /No

                (2) If your answer to Question (d)(l) is "Yes," state:

                Type of motion or petition:

                Name and location of the court where the motion or petition was filed :



                Docket or case number (if you know):

                Date of the court's decision:

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a hearing on your motion or petition?                                 0   Yes      0    No

                (4) Did you appeal from the denial of your motion or petition?                            0   Yes      0    No

                (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   0   Yes      0    No

                (6) If your answer to Question (d)(4) is "Yes," state:

                Name and location of the court where the appeal was filed:



                Docket or case number (if you know):

                Date of the court's decision:

                Result (attach a copy of the court's opinion or order, if available):
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 10 of 21




~ A0241                                                                                                                            Page II
(Rev. I 0/07)

                (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




  (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                have used to exhaust your state remedies on Ground Three:




  GROUND FOUR:



  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim .):




  (b) If you did not exhaust your state remedies on Ground Four, explain why :




  (c)           Direct Appeal of Ground Four:

                (1) If you appealed from the judgment of conviction, did you raise this issue?           0    Yes      0      No

                (2) If you did not raise this issue in your direct appeal, explain why:



  (d)           Post-Conviction Proceedings:

                (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                         0     Yes      0     No

                (2) If your answer to Question (d)( I) is "Yes," state:

                Type of motion or petition:
                       Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 11 of 21




~ A0241                                                                                                                        Page 12
(Rev. I 0/07)

                Name and location of the court where the motion or petition was filed:



                Docket or case number (if you know) :

                Date of the court's decision :

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a hearing on your motion or petition?                                 0   Yes     0   No

                (4) Did you appeal from the denial of your motion or petition?                            0   Yes     0   No

                (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   0   Yes     0   No

                (6) If your answer to Question (d)(4) is "Yes," state:

                Name and location of the court where the appeal was filed:



                Docket or case number (if you know):

                Date of the court's decision:

                Result (attach a copy of the court's opinion or order, if available):




                (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




  (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                have used to exhaust your state remedies on Ground Four:
                      Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 12 of 21




~ AO 241                                                                                                                           Page 13
(Rev. 10/07)

  13 .         Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         having jurisdiction?      ~ Yes          O No
                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them :




               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so,

                         ground or grounds have not been presented, and state your reasons for not presenting them:

                                                  ,N/J .



  14.          Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
                                     . th.1s petition
               th at you ch aII enge m          . . ?.        0   Yes    .-,-
                                                                         l".J
                                                                              No      ~ r.11}-
                                                                                     ..,;-,
                                                                                                   ?4J-,,,,¢-.£,.µ_d

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed . Attach a copy

               of any court opinion or order, if available.




  15.          Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?              0   Yes     B   No

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

               raised.
                      Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 13 of 21




~ A0241                                                                                                                        Pagel4
(Rev. 10/07)

  16.          Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:



               (b) At arraignment and plea:



               (c) At trial:



               (d) At sentencing:



               (e) On appeal :



               (f) In any post-conviction proceeding:



               (g) On appeal from any ruling against you in a post-conviction proceeding:




  17.          Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?           0      Yes     d No
               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                0      Yes     0      No

  18.          TIMELINESS OF PETITION : If your judgment of conviction became final over one year ago, you must explain

               the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
                     Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 14 of 21




~ AO 241                                                                                                                     Page 15
(Rev. 10/07)




  * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.           § 2244(d) provides in

  part that:

               (1)    A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                      (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                               of the time for seeking such review;

                      (B)      the date on which the impediment to filing an application created by State action in violation of
                               the Constitution or laws of the United States is removed, if the applicant was prevented from
                               filing by such state action;

                      (C)      the date on which the constitutional right asserted was initially recognized by the Supreme
                               Court, if the right has been newly recognized by the Supreme Court and made retroactively
                               applicable to cases on collateral review; or

                      (D)      the date on which the factual predicate of the claim or claims presented could have been
                               discovered through the exercise of due diligence.
                        Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 15 of 21




~ A0241                                                                                                                                         Page 16
(Rev. I 0/07)

                (2)      The time during which a properly filed application for State post-conviction or other collateral review
                         with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                         limitation under this subsection.




                                                                                       Signature of Attorney (if any)




  I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

  Writ of Habeas Corpus was placed in the prison mailing system on                                                     (month, date, year).




  Executed (signed) on                                             (date).




                                                                                           Signature of Petitioner

  If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

                      /5t:4?kJ        ~      l/4.y'l<lLr c)._t u.fc.. ;),;>.,y~   Cy   A   Jel/-&--iP)"J,oi..,,)e,J qc.J,.">i "-111,,;}-:far,
        /1..t-y,e,~       v,11-,,,;   u      1-e.e.. /fM;rru v vrnhd ~e.f.;31r F Ji..y/ ?,:).,eJ {£~vlf/1"1J)
                                          t:\,n,~.

       ( f-teJ JL ~ J ~ ~~ J),t .-.e d                                      '°r
                                                              pe,Ji A o/)1/f ~en J- kuv!) (}J ~                                         7.nr
        J¼.., '?J r'Y'A c:.k j /}.I c.-... vKA..., hL ho-; ~~I L.e Jr ,,,.,, ~.Jr ;., ,.,,.,.,., ~ e-.-- c1 ;/- hJ1'f e,xtJ}-J
                         7
       ~ )cJ i 1'-'ri.. ~l ~ '2n h -fk                    d   -hJ ' '-t -
Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 16 of 21




                                                           I




                    pE.R
           Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 17 of 21




()<412-1
Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 18 of 21
              Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 19 of 21




          C




               1,)




e.   II
        Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 20 of 21




                                     rt,e,eJJ.




;;i,.
                 Case 2:19-cv-01269-CB Document 1 Filed 09/30/19 Page 21 of 21

Fr2e d-e;,z    t C )~     13t:½ }cJ                                                               170            171 1711
JJ1- J. t) 7 5"1 1 t £    .                                                                       1111111 1111111111111111111\lllllllll
/flleJ ~          ~~ ~ ~~L                                                                        6002 1909 26 -1 35


 1;-   t)   J., n 2 /}ve-r, v-e.-                       RECEIVED                                  5
                                                        HARRISBURG, PA
f irf J l   ut,         t fl}- f S-~J ?
                                                                    2010 .
                                                  Per        w\.LI -
                                                          SEP 3 0

                                                          Deputy Clerk




                                           Cle'/2. Jc        1
                                                                 U.S. DJhzte r ~ r
                                           //11   J Jk           l)LJ rffi t~T        tvf    j2ennA;;fv"-r7"'>
                                           fo     /3aX /f3
                                          ~ µ_ 'j /, J / pIf                 -:j_ 7 J_ 0 f




  .Lti           C<   L     /VMi l
